Citation Nr: 1022957	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The appellant contends that he had recognized service as a 
Cambodian volunteer in the United States Armed Forces from 
January 1970 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 decision of the 
Department of Veterans Affairs (VA) Pension Management Center 
at the Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The appellant has had no service as an individual or as a 
member of a group considered to have performed active 
military service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he had military service during 
the Vietnam War in Cambodia as a volunteer in the service of 
the United States Armed Forces so as to warrant entitlement 
to non-service-connected pension benefits.  He indicates that 
he is totally disabled as a result of chronic obstructive 
pulmonary disease, hypertension, osteoarthritis, heartburn, 
and blindness in the right eye.  The appellant also indicates 
that he is over 65 years of age.  Essentially, he seeks 
sufficient United States veteran status so as to warrant 
entitlement to VA non-service-connected pension. 

Generally, for pension claims filed after 1978, in order to 
establish basic eligibility for non-service-connected pension 
benefits, it must be shown that a claimant served 90 days or 
more during a period of war; or for a period of 90 
consecutive days or more and such period of service began or 
ended during a period of war; or served in active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war; or that the appellant was discharged or released from 
wartime service for a disability adjudged service connected 
(without applying presumptive provisions of law), or at the 
time of discharge had a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  See 38 C.F.R. 
§ 3.3(a)(3) (2009). 

The appellant does not allege that he was made a member of 
the United States Armed Forces in the conventional sense, 
defined as the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
See 38 C.F.R. § 3.1(a) (2009).  Instead, he asserts that he 
was a member of a Cambodian Regiment 299 that volunteered 
alongside Special Forces units of the United States Army for 
operations in Cambodia during the Vietnam War.  The appellant 
maintains that such service was akin to serving in the United 
States Army and that he should be eligible for benefits such 
as the claimed pension similar to recognized Filipino 
veterans who served during World War II.  He submitted a 
letter, dated in February 1993, from the Special Forces 
Association indicating that he is an associate member in the 
group on account of serving with Detachment-55, 5th SFGA, in 
Na Trang, South Vietnam, in 1970.

The regulations identify specific individuals and groups that 
are considered to have performed active military service.  
See 38 C.F.R. § 3.7 (2009).  The appellant's alleged service 
is not among the groups identified as having performed active 
military service.  Additionally, in October 2008 and August 
2009, the National Personnel Records Center indicated that it 
conducted an extensive search but it could not locate any 
military records concerning the appellant.

In this case, the Board finds that the appellant has had no 
service as an individual or as a member of a group considered 
to have performed active military service.  Thus, the 
criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  See 38 C.F.R. 
§ 3.3(a)(3).   Despite the appellant's contentions, the Board 
is bound by the applicable statutes and regulations 
concerning who is eligible for pension benefits.   Where, as 
here, the facts are not in dispute and the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

(The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth the VA's 
duties to notify and assist claimants regarding their claims.  
However, in cases such as this, when entitlement to the 
benefit claimed cannot be established as a matter of law with 
respect to undisputed facts, no duty to provide notice or 
assistance arises.  See 38 C.F.R. §§ 3.159(b)(3)(ii), 
3.159(d)(3) (2009).  Even so, the appellant was provided 
notice letters, dated in August 2008 and December 2008, 
informing him of the basic eligibility requirements for a 
non-service-connected pension, and the individuals and groups 
that are considered to have performed active military 
service.)


ORDER

The appellant is not eligible for non-service-connected 
pension benefits; the appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


